399 So.2d 1109 (1981)
CENTURY BANK OF LEE COUNTY, etc., Appellant,
v.
Thurman GILLESPY, Jr., M.D., et al., Appellees.
No. 80-932.
District Court of Appeal of Florida, Fifth District.
June 24, 1981.
*1110 Robert L. Donald of Pavese, Shields, Garner, Haverfield, Kluttz & Cottrell, Cape Coral, for appellant.
Alfred E. Hawkins of Hawkins & Hawkins, Daytona Beach, for appellees.
COWART, Judge.
We hold that, regardless of whatever attributes a joint venture may have which, for other purposes, distinguish it from a traditional partnership, if a "joint venture" in fact meets the definition of a statutory partnership as set out in section 620.585, Florida Statutes (1979), it is a partnership for the purpose of acquiring, holding and conveying title to real property in the name of the joint venture (partnership) as an entity separate from its members as provided in sections 620.595 and 620.605, Florida Statutes (1979).
The summary judgment holding that a judgment against one joint venturer alone did not constitute a lien against land held by the joint venture under a conveyance to it in the joint venture (partnership) name, is
AFFIRMED.
DAUKSCH, C.J., and SHARP, J., concur.